ARNOLD, V. C. J.
(dissenting). In my judgment the trial court of Oklahoma should have recognized and accorded full faith and credit to the judgment of the Nevada court, said judgment not being on its face or shown to be void. Its refusal to so recognize said foreign judgment constituted violation of the full faith and credit provision of the Constitution of the United States (article 4, sec. 1).
The majority fails to recognize the inherent power of all'courts, including Oklahoma and Nevada, without notice and irrespective of statute, upon motion of either party or upon its own motion, to make their judgment reflect the true judgment of the court at the time the original judgment was entered, where, as here, the court had jurisdiction of the parties and the subject matter when the original judgment was entered, and the subject matter of the nunc pro tunc order was all of record when the original judgment was entered, and such order merely confirms the rights of the parties as they were established by the original judgment pronounced by the court, and as all parties knew them to be so established. Freeman on Judgments (5th Ed.) §§ 121, 126; Lindsay v. Lindsay, 52 Nev. 26, 280 P. 95; Silva v. Second Judicial Dist. Court, 57 Nev. 468, 66 P. 2d 422; Martin v. Ray, 74 Cal. A. 2d 922, 170 P. 2d 75; Hughes v. Hughes, 74 Cal. A. 2d 327, 168 P. 2d 429; Morse v. Morse, 116 Mont. 504, 154 P. 2d 982; Bush v. Bush, 158 Kan. 760, 150 P. 2d 168; Bastajean v. Brown, 19 Cal. 2d 209, 120 P. 2d 9; Hobson v. Dempsey Const. Co., 232 Iowa, 1226, 7 N. W. 2d 86; Benway v. Benway, 60 Cal. A. 2d 574, 159 P. 2d 682; Gottwals v. Rencher, 60 Nev. 35, 98 P. 2d 481; Annotation 67 A. L. R. 828, and as supplemented in 126 A. L. R. 956. See, also, Finley v. Finley (Nev.) 189 P. 2d 334. This court has recognized this inherent right of the court in Mayer v. Keener et al., 195 Okla. 658, 163 P. 2d 991, Hawks v. McCormack, 180 Okla. 569, 71 P. 2d 724, and in Franklin v. Hunt Dry Goods Co., 190 Okla. 296, 123 P. 2d 258, wherein we held that the notice required under 12 O. S. A. § 1032 is not necessary, if it would be a useless thing, and stated that the only purpose of the statute is to protect one’s adverse interest and is not required to be given to one whose interest cannot possibly be adverse to the result to be accomplished.
In this case both parties were before the Nevada court in the divorce proceedings. The agreement between the parties with regard to their property settlement specifically provided that it was to be incorporated into the divorce decree; the agreement was introduced and the court was asked to carry out the wishes of the parties in this regard. This the Nevada court did, by stating from the bench that the property settlement “shall be approved, ratified and adopted” and “made a part of the decree”. The rights of the parties were fixed by that judgment and at that time. The nunc pro time order does not change that judgment, nor the rights of the parties — it merely confirms them. The Nevada court, in entering the nunc pro tunc order, was exercising the power, inherent in all courts, to make the record speak the truth by recording judicial action previously taken by it. This the Nevada court, and the'Oklahoma courts, could do upon motion of either party, or upon its own motion, and notice was not necessary. See Griffin v. Griffin, 327 *447U. S. 220, 233, 234, 66 S. Ct. 556, 90 L. Ed. 635.
I respectfully dissent.
DAVISON, C.J., and GIBSON and WELCH, JJ., concur in my views..